DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent Application Publication No. 10-2012-0126165 A (herein “Kim”). The attached computer-generated English translation of Kim is referred to herein.
As to claims 1, 4, and 9: Kim describes a rubber composition comprising (see p. 5, l. 36 to p. 6, l. 1 of the translation), 100 parts by weight of EPDM; 15-30 parts by weight of SRF carbon black and 10-20 parts by weight of FEF carbon black, corresponding to the presently recited reinforcing agent; 2-7 parts by weight of an activated zinc compound, 1-3 parts by weight of stearic acid, 0.5-3.5 parts by weight of N-cyclohexyl-2-benzothiazole sulfenamide (CZ), and 0.5-3.5 parts by weight of tetramethylthiuram disulfide (TT), which corresponding to the presently recited activating agent; 4-6 parts by weight of paraffin oil, corresponding to the presently recited plasticizer; and 2-8 parts by weight of a peroxide crosslinking agent and 0.4-1.5 parts by weight of sulfur, corresponding to the presently recited crosslinking agent.
The disclosed amounts of the ingredients of Kim’s compositions overlap the presently recited amounts. Kim does not specifically disclose an embodiment of a composition having amounts of the disclosed ingredients which fall within the presently recited ranges.
In light of Kim’s disclosure of suitable amounts of the ingredients of the compositions, one of ordinary skill in the art would have been motivated to make Kim’s compositions including any amounts of the ingredients within the disclosed ranges, including those amounts which overlap the presently recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made compositions according to Kim’s disclosure including each of the aforementioned ingredients in amounts within the presently recited ranges.
Kim also does not specifically disclose a fuel-cell cooling hose, as is presently recited in the preamble of claim 1.
If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Furthermore, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. (See MPEP 2111.02 regarding the effect of the preamble).
Because Kim’s compositions include the same types of ingredients as the presently recited compositions, there is a reasonable basis to conclude that Kim’s compositions are capable of being used for a fuel-cell cooling hose.
As to claim 10: Kim further discloses peroxides including dicumyl peroxide (see p. 8, l. 15 of the translation).
As to claim 11: Kim further discloses the anti-aging material SunPrax SUN682 (see p. 9, l. 5 of the translation).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Kim, as applied above, in view of European Patent Application Publication No. EP 2 886 596 A1 (herein “van Duin”).
The discussion set forth above regarding Kim with respect to base claim 1 is incorporated by reference. As set forth above, Kim suggests compositions according to base claim 1. Kim does not disclose the type of catalyst used to make the EPDM described therein.
van Duin discloses vulcanizable polymer compositions that are useful for various articles such as engine mounts and air hoses (see the abstract and ¶ [0064]). van Duin discloses that the compositions comprise EPDM which is usually prepared using a Ziegler-Natta catalyst, a metallocene catalyst, or other single site catalysts (see para [0024]).
In light of Kim’s disclosure of EPDM polymers, one of ordinary skill in the art would have merely exercised ordinary creativity by making Kim’s polymer using ordinary and known catalysts. In light of van Duin’s of EPDM which is usually prepared using a Ziegler-Natta catalyst, a metallocene catalyst, one of ordinary skill in the art would have been motivated to make Kim’s polymers using a Ziegler-Natta catalyst or a metallocene catalyst.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Kim’s polymers using a Ziegler-Natta catalyst or a metallocene catalyst.

Claim Objections

Claim 6 is objected to because of the following informalities.
The claim recites the term “steric acid” which appears to be a misspelling of “stearic acid”.
Appropriate correction is required.

Allowable Subject Matter

Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form. Claim 12 is allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764